Appeals from orders, Family Court, New York County (George Jurow, J.), entered June 6, 2000, which extended an order granting temporary custody of the parties’ child to the petitioner father (Docket No. V-05325/00), and which granted petitioner father a temporary order of protection against re*360spondent mother (Docket No. 0-05323/00), unanimously dismissed as moot, without costs.
The appeals have been rendered moot by Family Court’s June 23, 2000 order granting respondent temporary primary physical custody of the child. We decline to review the issues raised on appeal pursuant to any exception to the mootness doctrine. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.